Citation Nr: 0002072	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
asbestosis, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Kegerreis


INTRODUCTION

The veteran served on active duty from February 1941 to 
February 1947 and from May 1947 to February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which continued a 10 percent evaluation for 
asbestosis and denied service connection for residuals of a 
right leg injury.  In January 1999, a hearing officer 
increased the evaluation for asbestosis to 60 percent and 
granted service connection for residuals of a right leg 
injury with an evaluation of 10 percent.  The veteran has not 
expressed disagreement with the evaluation of the right leg 
disability, and that issue is not on appeal.

During the course of his RO hearing, the veteran has raised 
the issue of entitlement to service connection for an alleged 
donor scar, a residual of a skin graft required to treat a 
right leg infection.  Since this claim has not been developed 
or adjudicated, it is referred to the regional office for 
appropriate development and adjudication.  


FINDING OF FACT

The veteran's asbestosis is currently manifested by 
subjective complaints of severe dyspnea, and objective 
evidence of an FVC at 54 percent of predicted, a DLCO at 78 
percent of predicted, and a DLCO/VA at 98 percent of 
predicted, without cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  


CONCLUSION OF LAW

The scheduler criteria for a disability rating in excess of 
60 percent for asbestosis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contended at his August 1998 hearing before the 
RO that he was not under any treatment for asbestosis, 
although several years before he had been prescribed an 
inhaler to use as needed.  He maintained that he now used the 
inhaler more frequently and that his activities had become 
more limited because of breathing difficulties.  He added 
that he had also been given a diagnosis of emphysema.  

Records received in July 1994 from the outpatient department 
of Noble Army Hospital in Fort McClellan, Alabama, and dating 
from March 1972 to June 1989, do not refer to a lung disorder 
or to breathing difficulties.  Private medical records, 
dating from May 1984 to June 1992, from Oliver Brand, M.D., 
the veteran's family physician, were also negative as to any 
lung disorder.  A letter dated in July 1994 from a private 
physician, John R. Burns, M. D., stating that he had treated 
the veteran only for benign enlargement of the prostate, 
added that he did not consider the veteran disabled.  Maxwell 
Hospital, located at Maxwell Air Force Base, informed VA that 
it had no medical records on file for the veteran.  

A private physician, Richard Champion, M.D., associated with 
the Norwood Clinic, noted in a June 1992 consultant letter to 
Dr. Brand that he had recently examined the veteran, who was 
a retired Navy boiler worker with asbestos exposure between 
1941 to 1961.  The veteran had reportedly smoked a pack of 
cigarettes a day from the age of 15 to the age of 62, 
quitting in 1985 when he was told he had some lung problems 
on his chest x-ray.  He now complained of feeling as though 
he were smothering when breathing his wife's cigarette smoke 
or when in enclosed spaces.  He denied wheezing and stated 
that he rarely had a cough.  Occasional coughing was 
productive of yellow to white sputum.  He denied hemoptysis, 
fever, chills, or night sweats.  He said that he could 
generally keep up with most people walking on level ground, 
but became short of breath in climbing stairs.  Occupational 
history revealed service in the Navy for 20 years as a boiler 
tender, where he was exposed to asbestos.  He later worked 
for the Post Office and had been retired since 1981.  

Physical examination revealed that the veteran's chest was 
entirely clear, with no fine crackles and no rubs.  Having 
reviewed x-rays from 1985, as well as a current film, Dr. 
Champion found changes consistent with pleural asbestosis 
with a stripe of pleural thickening in the right medial 
chest, as well as a calcified plaque in the left lower chest 
peripherally.  Although spirometry revealed a reduced vital 
capacity with normal air flow, Dr. Champion stated that he 
suspected that the veteran did have a restrictive defect due 
to asbestosis.  He advised him to use an Atrovent inhaler, if 
needed for wheezing.  He considered the dyspnea in part 
related to asbestos disease, although the veteran also had 
some hypersensitive airways which are aggravated by such 
things as cigarette smoke.  

On August 1994 VA respiratory examination, the veteran 
reported a history of duties in the Navy involving operating 
and maintaining equipment in engine and fire rooms, with 
removal and replacement of insulation.  The veteran stated 
that, approximately 10 to 15 years before, he had found 
himself becoming short of breath while working for the Post 
Office.  He continued working, however, until retirement age.  
The veteran reported that, approximately a year ago, x-rays 
revealed evidence of asbestosis.  He complained that he 
became short of breath on slight and moderate exertion, such 
as walking on level ground at normal speed or climbing one 
flight of stairs.  He reported having a chronic, productive 
cough, particularly in the early morning and some chest 
discomfort when coughing severely.  Physical examination 
revealed that the chest was moderately hyper-resonant, 
without dullness or rales.  The heart was not apparently 
enlarged, and cardiac rhythm was basically regular with 
isolated dropped beats.  There were no other significant 
findings.  Diagnoses were asbestosis and history of cardiac 
arrhythmia.   

Laboratory and other tests were ordered by this examiner and 
conducted in August 1994.  A chest x-ray, taken in 
conjunction with the above examination, showed findings 
consistent with asbestos exposure, as well as chronic 
obstructive pulmonary disease.  A pulmonary function report 
indicated a FVC at 69 percent of predicted, a DLCO at 121 
percent of predicted and a DLCO/VA at 137 percent of 
predicted.  FVC and DLCO/VA were both noted to be outside the 
95 percent confidence level.  The test examiner stated that 
findings showed a mild airway obstruction with air trapping 
and a mild restrictive defect; diffusing capacity was normal.  
Arterial blood gases exhibited mild hypoxemia.

In August 1996, the veteran was scheduled to undergo a stress 
exercise test to establish maximum exercise capacity, or 
metabolic equivalents (METS).  The test was not conducted, 
however, on advice of a physician due to increased 
ventricular ectopy.  Although possible echocardiogram and 
Holter monitor tests were to be considered, there is no 
evidence that either of these tests were ever performed.  

A pulmonary function test, also in August 1996, revealed an 
FVC at 60 percent of predicted, a DLCO at 89 percent of 
predicted, and a DLCO/VA at 107 percent of predicted.  FVC 
was outside the 95 percent confidence interval.  The examiner 
reported a mild obstructive defect, moderate air trapping, 
and normal diffusion.  

VA respiratory examination of the veteran in October 1998 
revealed a history of pulmonary asbestosis with periodic 
chest x-rays showing pleural plaques.  The clinical 
examination of his lungs had been normal.  He used an 
Atrovent inhaler as needed for dyspnea.  He had had a long 
history of cigarette smoking.  Medical history indicated that 
he characteristically had one episode of cough, productive of 
grayish sputum in the mornings, without hemoptysis.  He 
stated that after walking up 20 steps of stairs he 
experienced severe dyspnea, relieved by resting.  He had 
stopped walking for exercise because of a general lack of 
energy, as well as dyspnea.  He had had no periods of 
incapacitation requiring bed rest or treatment by a 
physician.  Physical examination showed no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  He had experienced no weight loss or gain.  
There was minimal restriction of chest excursion with deep 
inspiration and a minimal degree of kyphoscoliosis.  The 
lungs were clear to auscultation and percussion.  Diagnoses 
were pulmonary asbestosis manifested by plaques on the pleura 
of each lung; recurrent musculoskeletal chest pains secondary 
to diaphragmatic spasm as a result of the pleural plaques; 
and severe dyspnea on exertion, not associated with 
incapacitation and not requiring the service of a physician.  

An October 1998 chest x-ray showed bilateral pleural plaque 
and mild basilar interstitial abnormality, unchanged since 
July 1997 and consistent with a diagnosis of asbestosis.  
This result had been confirmed by CT scan.  No new 
abnormality was identified.  Arterial blood testing indicated 
results entirely within normal ranges.  The pulmonary 
function test disclosed an FVC at 54 percent of predicted; a 
DLCO at 78 percent of predicted, and a DLCO/VA at 98 percent 
of predicted.  The FVC was outside the 95 percent confidence 
interval.  The test examiner made no comment as to the 
results of this test.  


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
that a condition has become more severe is well grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The veteran contends that his asbestosis is more 
severely disabling than evaluated, and his claim is well 
grounded.  Since the veteran has been tested and examined for 
respiratory diseases at two-year intervals since he filed his 
claim, the Board is satisfied that all relevant and available 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO has evaluated the veteran for asbestosis under 
38 C.F.R. § 4.97, Diagnostic Code 6833.  Evaluation under 
this Code is determined by the General Rating Formula for 
Interstitial Lung Disease.  

When there is Forced Vital Capacity (FVC) less than 50-
percent predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
when the individual requires outpatient oxygen therapy, a 100 
percent evaluation is warranted.  With FVC of 50- to 64- 
percent predicted, or; DLCO (SB) of 40- to 55-predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, a 60 percent 
evaluation is warranted.  With FVC of 65- to 74-percent 
predicted, or; DLCO (SB) of 56- to 65-percent predicted, a 30 
percent evaluation is warranted.  With FVC of 75- to 80-
percent predicted, or; DLCO (SB) of 66- to 80-percent 
predicted, a 10 percent evaluation is warranted.  

A most careful review of the evidence indicates that the 
veteran does not qualify for a 100 percent evaluation, as 
none of the three recent pulmonary function tests reveal FVC 
or DLCO findings even approaching the percentages required 
for such rating.  Moreover, the October 1998 examiner 
specifically found no evidence of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  There 
was minimal restriction of chest excursion with deep 
inspiration and minimal kyphoscoliosis.  The lungs were clear 
to auscultation and percussion, and the veteran had not 
required treatment by a physician.  There is no evidence 
indicating the use of oxygen.  Although the veteran has 
complained of severe dyspnea on exertion, there is no 
objective evidence of limited exercise capacity since a 
stress test was considered medically inadvisable.  Airway 
obstruction in 1994 and 1996 was considered mild and 
restrictive defect was adjudged mild in 1994 and moderate in 
1996.  Diffusing capacity was normal on both tests.  
Accordingly, the requirements for a 100 percent evaluation 
under Diagnostic Code 6833 have not been met.  

Although the Board has considered other diagnostic codes, it 
finds that none are appropriate to the veteran's primary 
diagnosis.  The preponderance of the evidence is against the 
claim for a rating in excess of 60 percent for asbestosis, 
and the claim must be denied.  


ORDER

An evaluation in excess of 60 percent for asbestosis is 
denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

